Name: Commission Regulation (EEC) No 2826/79 of 14 December 1979 laying down special detailed rules in respect of import and export licences in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 12. 79 Official Journal of the European Communities No L 320/43 COMMISSION REGULATION (EEC) No 2826/79 of 14 December 1979 laying down special detailed rules in respect of import and export licences in the wine sector Whereas the period of validity of import licences should conform to the practices and delivery periods customary in international trade ; Whereas the third subparagraph of Article 16 (2) of Regulation (EEC) No 337/79 provides that the issue of licences is conditional on the provision of a security, which shall be forfeited, in whole or in part, if the transaction is not effected or is only partially effected ; whereas the amount of the said security should be fixed ; Whereas the purpose of the export licence is more limited than that of the import licence ; whereas it is appropriate to take account of that difference in fixing the amount of the security ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 2594/79 (2), and in particular Articles 16 (3) and 65 thereof, Whereas Commission Regulation (EEC) No 193/75 (3), as last amended by Regulation (EEC) No 1955/79 (4), laid down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products ; Whereas Commission Regulation (EEC) No 2047/75 (5) laid down special detailed rules for the application of the system of import licences in the wine sector ; Whereas, in order that a check may be kept on the volume of wine exports for which a refund is granted, a licence should be required for such exports and Regulation (EEC) No 2047/75 should be supple ­ mented accordingly ; Whereas this opportunity should be taken to re-draft the latter Regulation ; Whereas Article 16 ( 1 ) of Regulation (EEC) No 337/79 provides that imports into the Community of any of the products listed in Article 1 of that Regulation are conditional on the production of an import licence ; Whereas it is necessary, in order that the system of import licences may operate correctly, that a certain minimum amount of information should be given in the licences ; whereas, for that reason , it is essential that the competent authority issuing the licences be informed by the party concerned, within specified time limits, of the country of origin or destination of the product ; Whereas, in order to take account of changes in the alcoholic strength occurring during prolonged trans ­ port, particularly due to loading and unloading, it is necessary to permit a tolerance beyond the margin of error provided for in the analysis method used pursuant to Commission Regulation (EEC) No 2984/78 (6) ; Whereas Article 1 of Commission Regulation (EEC) No 607/77 (7) provides that the Member States shall periodically communicate to the Commission certain information concerning the import licences they issue in the wine sector ; whereas, with a view to consoli ­ dating the provisions on the system of import and export licences in the wine sector within a single instrument, Article 1 of Regulation (EEC) No 607/77 should be incorporated in this Regulation and corres ­ ponding provisions in respect of the information which the Member States must communicate to the Commission concerning the export licences they issue should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine,(') OJ No L 54, 5 . 3 . 1979, p. 1 .(2) OJ No L 297, 24. 11 . 1979, p. 4. (3) OJ No L 25, 31 . 1 . 1975, p. 10 . (4) OJ No L 226, 6 . 9 . 1979, p. 13 . 5) OJ No L 213, 11 . 8 . 1975, p. 27. (6) OJ No L 360, 22. 12. 1978 , p. 1 . ( 7) OJ No L 76, 24. 3 . 1977, p. 20 . No L 320/44 Official Journal of the European Communities 15. 12. 79 HAS ADOPTED THIS REGULATION : Tolleranza di 0,4 % vol , Tolerantie van 0,4 % vol . Article 1 1 . All imports into the Community of the products listed in Article 1 (2) (a) and (b) of Regulation (EEC) No 337/79 shall be subject to production of an import licence. 2. Section 14 of the application for an import licence and of the licence itself shall show the country of origin . Section 13 of the application for an export licence and of the licence itself shall show the country of destina ­ tion . 3 . Section 7 of the application for an import licence and of the licence itself shall contain the following supplementary information : (a) the colour of the wine or must ; (b) in the case of Riesling or Sylvaner, the type of vine. 2. All exports from the Community of products in respect of which the exporter claims a refund shall be subject to production of an export licence. Article 2 1 . Where the subheading of the Common Customs Tariff specifies the alcoholic strength of a product, a tolerance of 0.4 % by volume shall be allowed in rela ­ tion to that specification for the purposes of the licence. Article 3 Licences shall be valid from their day of issue, within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75, until the end of the third month following that of issue. For the purposes of the preceding subparagraph one of the following entries shall be made in Section 20 of import licences and Section 1 8 of export licences : Tolerance of 0.4 % vol ', Tolerance 0,4 % vol', Article 4 1 . The rate of the security in respect of import licences shall be as set out in the following table : Toleranz 0,4 % vol , TolÃ ©rance de 0,4 % vol , CCT heading No Description Amount of security (per net weight or volume) 20.07 Fruit juices (including grape must) or vegetable juices, whether or not containing added sugar, but unfer ­ mented, and not containing spirit : A Of a specific gravity exceeding 1.33 at 15 °C : I Grape juice (including grape must) 2.50 ECU/100 kg B Of a specific gravity not exceeding 1.33 at 15 °C : I Grape, apple and pear juice (including grape must) ; mixtures of apple and pear juice : a) 1 Of a value exceeding 22 ECU per 100 kg net weight : Grape juice (including grape must) : aa) bb) Concentrated Other 4 00 ECU/ 100 kg 2.50 ECU/ 100 kg b) 1 Of a value not exceeding 22 ECU per 100 kg net weight : Grape juice (including grape must) : aa) bb) Concentrated Other 4 00 ECU/ 100 kg 2.50 ECU/ 100 kg 22.04 Grape must, in fermentation or with fermentation arrested otherwise than by the addition of alcohol 2.50 ECU/hl 15. 12. 79 Official Journal of the European Communities No L 320/45 CCT heading No Description Amount of security (per net weight or volume) 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol (mistel enclosed) A Sparkling wine 7.50 ECU/hl B Wine in bottles with 'mushroom' stoppers held in place by ties or fastenings and wine otherwise put up with an excess pressure of not less than one atmos ­ phere but less than three atmospheres, measured at a temperature of 20 °C 7.50 ECU/hl C Other : I Of an actual alcoholic strength not exceeding 13% vol 2.50 ECU/hl II Of an actual alcoholic strength exceeding 13 % vol but not exceeding 1 5 % vol 3.50 ECU/hl III Of an actual alcoholic strength exceeding 1 5 % vol but not exceeding 18 % vol 4 00 ECU/hl IV Of an actual alcoholic strength exceeding 18 % vol but not exceeding 22 % vol 4.50 ECU/hl V Of an actual alcoholic strength exceeding 22 % vol 5 00 ECU/hl Additional Note 4 (b) to Chapter 22 Wine fortified for distillation 3.50 ECU/hl Additional Note 4 (c) to Chapter 22 Liqueur wine 9.50 ECU/hl 2. The rate of the security in respect of export licences shall be 1 ECU per hectolitre . Article 5 By way of derogation from the third indent of Article 4(3) of Regulation (EEC) No 193/75, no licence shall be required for transactions relating to a quantity not exceeding one hectolitre or, as appropriate, 100 kilo ­ grams. Article 6 Before the 1 5th day of each month the Member States shall communicate to the Commission, in accordance with the Annex hereto, the quantity of products in respect of which import licences were issued during the previous calendar month . However, if the quanti ­ ties in respect of which applications for import licences have been made in a Member State appear to constitute a risk of disturbance for the market, that Member State shall immediately inform the Commis ­ sion accordingly and communicate to the Commis ­ sion the quantities concerned, broken down by type of product. Article 7 Before the 1 5th day of each month the Member States shall communicate to the Commission the quantities of products in respect of which export licences were issued during the previous calendar month, for each of the countries of destination concerned . Article 8 All references in Community instruments to Articles of Regulation (EEC) No 2047/75 and to Article 1 of Regulation (EEC) No 607/77 shall be construed as references to the corresponding Articles of this Regula ­ tion . Article 9 Regulation (EEC) No 2047/75 and Article 1 of Regula ­ tion (EEC) No 607/77, together with the Annex to the latter Regulation , are hereby repealed . Article 10 This Regulation shall enter into force on 1 January 1980 . No L 320/46 15 . 12. 79Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1979. For the Commission Finn GUNDELACH Vice-President 15. 12. 79 Official Journal of the European Communities No L 320/47 ANNEX MEMBER STATE : APPLICATION OF ARTICLE 6 OF REGULATION (EEC) No 2826/79 Quantities of products for which import licences have been issued From to Code Country of origin 0 ) (2) (3) (4) (5) (6) (7) (8) (?) ( 10) Total(hi) 036 038 040 042 046 048 050 052 056 064 066 068 204 208 212 390 400 512 528 600 624 800 Switzerland Austria Portugal Spain Malta Yugoslavia Greece Turkey USSR Hungary Romania Bulgaria Morocco Algeria Tunisia South Africa United States of America Chile Argentina Cyprus Israel Australia Other countries All non-member countries (hi) The figures in this table refer to the following products : Col. 1 : Sparkling wines . Col. 2 : Red and rose wines . Col. 3 : White wines other than those referred to under 4. Col. 4 : White wines presented for importation as 'Riesling' or 'Sylvaner'. Col. S : Dessert wines of designated origin : Port, Madeira, sherry , Tokay, Setubal muscatel . Col. 6 : Dessert wines other than those referred to under 5 . Col. 7 : Wines fortified for distillation. Col. 8 : Grape juices (including grape musts). Col. 9 : Concentrated grape juices (including concentrated grape musts). Col. 10 : Other products to be specified in a note .